       Case 1:20-cv-00147-PJK-KK Document 54 Filed 05/21/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

MARC GRANO, as personal representative of
The WRONGFUL DEATH ESTATE OF
JONATHAN ANDREW GARCIA, and a Next
Friend to J.O.G., A.S.R., An.J.G., and Ar.J.G.

                Plaintiff,

v.                                                           Case No. 1:20-cv-00147-PJK-KK

STATE OF NEW MEXICO,
GREGG MARCANTEL, New Mexico Secretary of Corrections,
DAVID JABLONSKI, New Mexico Secretary of Corrections,
CLARENCE OLIVAS, Deputy Warden of Penitentiary of New Mexico
BRIAN LUCERO, Corrections Officer,
FNU MARTINEZ, Corrections Officer,
CAPTAIN FNU BACA, Corrections Officer,
SGT FNU WELLS, Corrections Officer
JOHN DOES 1 through 5, employees, staff, agents of
Penitentiary of New Mexico,

                Defendants.

                   NOTICE OF EXTENSION OF RESPONSE DEADLINE

       Pursuant to D.N.M.LR-Civ 7.4(a), Plaintiffs hereby provide notice that the parties have

agreed to an extension of time for Plaintiffs to file their Response to Defendant’s Motion for

Summary Judgment (Doc. 52). Plaintiffs will file their response brief no later than Monday,

May 31, 2021.



                                                     Respectfully submitted,


                                             by:     /s/ Joseph M. Romero
                                                     Joseph M. Romero, Esq.
                                                     Attorney at Law
                                                     P.O. Box 27579
                                                     Albuquerque, NM 87125
                                                     (505) 433-1642
                                                     joe@romerolawnm.com
        Case 1:20-cv-00147-PJK-KK Document 54 Filed 05/21/21 Page 2 of 2




I certify that a true copy of the foregoing pleading
was filed and served upon opposing counsel via
CM/ECF on the 21st day of May, 2021.

By:    /s/Joseph M. Romero
       Attorney for Plaintiffs




                                                  2
